FILED
                           NOT FOR PUBLICATION
                                                                             MAR 15 2022
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                       No.    17-35794

             Plaintiff-Appellee,                D.C. Nos. 9:16-cv-00156-DWM
                                                      9:99-cr-00018-DWM-1
 v.

JOHN LANNY LYNCH,                               MEMORANDUM*

             Defendant-Appellant.



UNITED STATES OF AMERICA,                       No.    17-35795

             Plaintiff-Appellee,                D.C. Nos. 9:16-cv-00085-DWM
                                                      9:11-cr-00017-DWM-1
 v.

JOSEPH BERNARD WRIGHT,

             Defendant-Appellant.


                   Appeals from the United States District Court
                            for the District of Montana
                   Donald W. Molloy, District Judge, Presiding




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
UNITED STATES OF AMERICA,             No.   17-36003

         Plaintiff-Appellee,          D.C. Nos.   1:16-cv-00090-SPW
                                                  1:08-cr-00014-SPW-3
v.

JACOB KRAUS,

         Defendant-Appellant.



UNITED STATES OF AMERICA,             No.   17-36004

         Plaintiff-Appellee,          D.C. Nos.   1:16-cv-00089-SPW
                                                  1:05-cr-00052-SPW-2
v.

CHUOI SAM,

         Defendant-Appellant.



UNITED STATES OF AMERICA,             No.   17-36007

         Plaintiff-Appellee,          D.C. Nos.   1:16-cv-00096-SPW
                                                  1:05-cr-00052-SPW-1
v.

YURI CHACHANKO,

         Defendant-Appellant.



ROLANDO PEREZ,                        No.   18-35070



                                -2-
             Petitioner-Appellant,             D.C. Nos.   1:16-cv-00100-SPW
                                                           1:06-cr-00026-SPW-1
 v.

UNITED STATES OF AMERICA,

             Respondent-Appellee.


                  Appeals from the United States District Court
                           for the District of Montana
                   Susan P. Watters, District Judge, Presiding

UNITED STATES OF AMERICA,                      No.   18-35087

             Plaintiff-Appellee,               D.C. Nos.   9:16-cv-00077-DLC
                                                           9:12-cr-00017-DLC-1
 v.

STEVEN ALEXANDER ACTON,

             Defendant-Appellant.


                  Appeal from the United States District Court
                           for the District of Montana
                  Dana L. Christensen, District Judge, Presiding

                         Submitted December 9, 2021**
                             Seattle, Washington




      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                       -3-
Before: McKEOWN and BADE, Circuit Judges, and FITZWATER,*** District Judge.

      Defendants-appellants appeal the denials of their motions under 28 U.S.C.

§ 2255 to vacate, set aside, or correct their 18 U.S.C. § 924(c) convictions and

sentences. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253. We review de

novo the denial of a § 2255 motion, United States v. Aguirre-Ganceda, 592 F.3d 1043,

1045 (9th Cir. 2010), and we affirm.

      Defendants-appellants’ contention that aiding and abetting Hobbs Act robbery

is not a crime of violence under 18 U.S.C. § 924(c)(3)(A) is foreclosed by our

precedent. See Young v. United States, 22 F.4th 1115, 1122!23 (9th Cir. 2022)

(explaining that there is “no distinction between aiding-and-abetting liability and

liability as a principal under federal law[,]” and holding that “aiding and abetting a

crime of violence, such as armed bank robbery, is also a crime of violence”). Because

Hobbs Act robbery is a crime of violence, see United States v. Dominguez, 954 F.3d

1251, 1260!61 (9th Cir. 2020), and aiding and abetting a crime of violence is also a

crime of violence, see Young, 22 F.4th at 1122!23, we affirm the district courts’

denials of defendants-appellants’ § 2255 motions.

      AFFIRMED.



      ***
            The Honorable Sidney A. Fitzwater, United States District Judge for the
Northern District of Texas, sitting by designation.
                                         -4-